Case 19-13963-KHK         Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34           Desc Main
                                   Document      Page 1 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

__________________________________________
                                          )
IN RE:                                    )
                                          )
MARIEL ALEJANDRA CASTELLON                )                  Case No. 19-13963-KHK
                                          )
                                          )                  Chapter 7
      Debtor                              )
__________________________________________)

                      TRUSTEE’S APPLICATION TO EMPLOY
                  ADAMS, MORRIS & SESSING AS SPECIAL COUNSEL

         Janet M. Meiburger, Chapter 7 Trustee, by her undersigned proposed counsel, hereby

applies, pursuant to 11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure 2014, to employ

Adams, Morris & Sessing (the “Firm”), as special counsel in this case, to negotiate a short sale of

the Debtor’s real property located at 418 Old Courthouse Road, NE, Vienna, VA 22180 (the

“Property”), and in support of this Application states as follows:

         1.     The Debtor commenced this case by filing a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code on December 4, 2019 (the “Petition Date”). The case was

converted to Chapter 7 on January 2, 2020 (Docket No. 16). Janet M. Meiburger is the duly

qualified and acting Trustee in this case (Docket No. 17).

         2.     Included among the property of the bankruptcy estate is the Debtor’s 100%

ownership interest in the Property.

         3.     The Trustee obtained a title abstract for the Property which shows two mortgages

and one judgment lien on the Property. The Bank of New York Mellon Trust Company, National

___________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
 Proposed Counsel to Chapter 7 Trustee
Case 19-13963-KHK         Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34             Desc Main
                                   Document      Page 2 of 16



Association holds the first mortgage on the Property. According to the Motion for Order

Granting Relief from Automatic Stay Under 11 USC § 362 (Docket No. 30), the estimated

amount due on the first mortgage was $523,278.08 as of February 4, 2020. Specialized Loan

Servicing is the servicer for the second mortgage on the Property. According to the Debtor’s

Schedule D, the amount owed on the second mortgage was approximately $218,303.18 as of the

Petition-Date. There is also a judgment lien against the Property, which is junior to the

mortgages. There is insufficient equity in the Property to pay the second mortgage or the

judgment lien. Therefore, the Property will be sold as a short sale. The Trustee will request that

the sale be free and clear of the judgment lien pursuant to 11 U.S.C. § 363(f)(3).

        4.      The Trustee is also filing an application to employ Helaine Newman of Berkshire

Hathaway Home Services-PenFed Realty to list the Property for sale. The Trustee proposes to

market the Property for sale at a listing price of $725,000.00. This price is based on Ms.

Newman’s inspection of the Property, on her research and recommendation based on her

experience in the real estate market, and on her analysis of current listings and comparable sales.

        5.      The Trustee seeks to retain the Firm to assist the Trustee in obtaining approval of

a short sale for the Property on terms which would generate a payment to unsecured creditors.

Without a short sale, the Property will be foreclosed and the unsecured creditors will not receive

any distribution in this case.

        6.      The services that the Firm will provide include:

              i.        Obtain, create and organize all paperwork, documents and other materials
                        required by the mortgage lender(s), mortgage servicer(s) and/or mortgage
                        holders (collectively, the “lender/investor”) in order for the latter to
                        evaluate the short sale proposal.

             ii.        Negotiate with the lender/investor and any other known parties holding
                        liens on the Property to secure the necessary approval(s) or releases to
                        facilitate a short sale transaction with respect to the Property.

                                                 2
Case 19-13963-KHK              Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34           Desc Main
                                        Document      Page 3 of 16




              iii.           Maintain communication with the real estate agent employed in the
                             bankruptcy case, the Buyer’s real estate agent and the title/closing
                             company to collect documents and coordinate with all of the parties to the
                             transaction to ensure a smooth process from negotiation through closing.

        7.       A short sale request must be processed through the lender’s normal (i.e. non-

bankruptcy) loss mitigation procedures. This is a time consuming process for the applicant.

Unlike the Trustee, the Firm has extensive experience in negotiating short sales with many

lenders. In addition, the Firm has been successful in negotiating most of the short sales which it

has attempted. The Firm has reviewed the facts in this case and believes that it is a good

candidate for a short sale. Therefore, the Trustee believes that it is in the best interest of the

estate to retain the Firm in this matter.

        8.       The Trustee requests that Firm be compensated based on the following terms:

                        i.   The Firm will be paid a fee of up to 3% of the purchase price from the
                             lender’s proceeds from the sale of the Property, subject to the lender’s
                             approval.

                       ii.   The Firm’s fee may be a single lump sum or, if required by the lender,
                             may be itemized to reflect the different tasks undertaken by the Firm.
                             This fee may appear on either the seller’s or the buyer’s side of the
                             settlement statement.

                      iii.   The Firm’s fee will be contingent on the successful completion of the
                             short sale and will be subject to Bankruptcy Court approval. In the event
                             that the short sale does not close, for any reason whatsoever, neither the
                             bankruptcy estate nor any other party to the short sale transaction will
                             owe any fees to the Firm.

        9.           The Legal Services Engagement Agreement attached hereto as Exhibit A

contains a full description of the Firm’s services to be performed and the Firm’s proposed

compensation.

        10.      Based upon the Declaration of Michelle J. Adams attached hereto as Exhibit B,

the Trustee believes that the Firm and its employees do not hold or represent any interest adverse

                                                      3
Case 19-13963-KHK        Doc 34     Filed 02/21/20 Entered 02/21/20 16:36:34              Desc Main
                                   Document      Page 4 of 16



to that of the Trustee or the bankruptcy estate, and have no connections with the debtors,

creditors, any other party in interest, their respective attorneys and accountants, the United States

Trustee, or any person employed in the office of the United States Trustee, except as stated in the

Declaration. The Firm and its employees are disinterested persons within the meaning of 11

U.S.C. § 101(14).

         WHEREFORE, Janet M. Meiburger, Trustee herein, by her undersigned proposed

counsel, hereby respectfully requests that the Court enter an order in the form attached hereto as

Exhibit C authorizing her to employ Adams, Morris & Sessing, as special counsel to render

services in the areas described above, with compensation to be paid upon further order of the

Court.

                                              Respectfully submitted

                                              THE MEIBURGER LAW FIRM, P.C.

Dated: February 19, 2020                      By: /s/ Janet M. Meiburger
                                                 Janet M. Meiburger, Esq., VSB No. 31842
                                                 The Meiburger Law Firm, P.C.
                                                 1493 Chain Bridge Road, Suite 201
                                                 McLean, Virginia 22101
                                                 (703) 556-7871

                                                  Proposed Counsel to Chapter 7 Trustee




                                                  4
Case 19-13963-KHK               Doc 34        Filed 02/21/20 Entered 02/21/20 16:36:34                                  Desc Main
                                             Document      Page 5 of 16



                                          CERTIFICATE OF SERVICE

       I HEREBY certify that on this 19th day of February, 2020, a true and correct copy of the

foregoing Trustee’s Application to Employ Adams, Morris & Sessing as Special Counsel will be

served by ECF e-mail pursuant to the applicable Standing Order of the Court, and by email on

Michelle Adams at michelle@amslawgroup.com.



                                                            /s/ Janet M. Meiburger
                                                             Janet M. Meiburger




   J:\Trustee\Castellon, Mariel Alejandra (19-13963)\Pleadings\Employment Applications\Application to Employ Special Counsel.1.doc


                                                                 5
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document      Page 6 of 16




                    EXHIBIT A
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document      Page 7 of 16
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document      Page 8 of 16
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document      Page 9 of 16
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document     Page 10 of 16




                    EXHIBIT B
Case 19-13963-KHK        Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34              Desc Main
                                  Document     Page 11 of 16



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

__________________________________________
                                          )
IN RE:                                    )
                                          )
MARIEL ALEJANDRA CASTELLON                )                   Case No. 19-13969-KHK
                                          )
                                          )                   Chapter 7
       Debtor                             )
__________________________________________)



            DECLARATION OF MICHELLE J. ADAMS, ATTORNEY AT LAW

       I, Michelle J. Adams, declare:

       1.      I am an attorney with Adams, Morris & Sessing (the “Firm”), the law firm that

the Trustee is seeking to employ by the Application to which this Declaration is attached. The

members and associates of the Firm are duly admitted to practice in Maryland, the District of

Columbia and/ or Virginia.

       2.      The Firm has extensive experience in negotiating short sales of real property. The

Firm is well qualified to represent the Trustee as special counsel herein, and is willing to accept

employment on the basis set forth in the Application.

       3.      The Firm has no connections with the trustee, the debtor, the creditors, any other

party in interest, the United States Trustee or any person employed in the U.S. Trustee’s office,

or their respective attorneys or accountants, except that the Firm has negotiated numerous short

sales with Ocwen, Specialized Loan Servicing, and that the Firm has been employed by Janet M.

Meiburger in other cases in which she has served as Trustee.
Case 19-13963-KHK        Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34           Desc Main
                                  Document     Page 12 of 16



       4.      The Firm and its employees do not hold any interest adverse to the above-entitled

estate and the Firm is a disinterested person as defined in 11 U.S.C. § 101(14).

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 11th day of February, 2020, at Germantown, Maryland.



                                                 /s/ Michelle Adams
                                                  Michelle Adams
Case 19-13963-KHK   Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                             Document     Page 13 of 16




                    EXHIBIT C
Case 19-13963-KHK         Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34              Desc Main
                                   Document     Page 14 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

__________________________________________
                                          )
IN RE:                                    )
                                          )
MARIEL ALEJANDRA CASTELLON                )                    Case No. 19-13963-KHK
                                          )
                                          )                    Chapter 7
      Debtor                              )
__________________________________________)

              ORDER GRANTING TRUSTEE’S APPLICATION TO EMPLOY
                ADAMS, MORRIS & SESSING AS SPECIAL COUNSEL

         Upon consideration of the Trustee’s Application to Employ Adams, Morris & Sessing as

Special Counsel (the “Application”), filed by Janet M. Meiburger, Chapter 7 Trustee, and the

Declaration of Michelle J. Adams, Attorney at Law, in support thereof, and it appearing that

Adams, Morris & Sessing (the “Firm”) is a disinterested person, and that the employment of the

Firm as special counsel is in the best interests of the bankruptcy estate, it is hereby

         ORDERED that Janet M. Meiburger, Trustee, is hereby authorized to employ Adams,

Morris & Sessing as special counsel for the Trustee and the bankruptcy estate, and it is hereby

         ORDERED that the compensation of special counsel for the services that it renders shall

be subject to proper application in accordance with 11 U.S.C. § 330 and Rule 2016 of the Federal

Rules of Bankruptcy Procedure, and may be granted only by Order of this Court.

Date: ______________                                           ______________________________
                                                                United States Bankruptcy Judge

                                               Entered on Docket:__________________________

___________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
Proposed Counsel to Chapter 7 Trustee
Case 19-13963-KHK      Doc 34    Filed 02/21/20 Entered 02/21/20 16:36:34   Desc Main
                                Document     Page 15 of 16




I ASK FOR THIS:


/s/ Janet M. Meiburger_____________________
Janet M. Meiburger, Trustee, VSB No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, Virginia 22101
(703) 556-7871


SEEN AND NO OBJECTION:



/s/ Jack I. Frankel_______________
Jack I. Frankel, Esq.
Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
Phone: (703) 557-7229
Case 19-13963-KHK                 Doc 34       Filed 02/21/20 Entered 02/21/20 16:36:34                                   Desc Main
                                              Document     Page 16 of 16




PARTIES TO RECEIVE COPIES BY MAIL:

          Michelle J. Adams, Esq.
          Adams, Morris & Sessing
          12850 Middlebrooke Road
          Germantown, MD 20874




  J:\Trustee\Castellon, Mariel Alejandra (19-13963)\Pleadings\Employment Applications\Application to Employ Special Counsel.Order.1.doc
